PER CURIAM.
Involved here are two cases which were consolidated at the trial level, the factual circumstances of which arose from a car accident.
As to the issue raised on appeal, Circuit Court Case No. 81-5048 CA(L) 01 I, we determine that the trial court correctly entered summary final judgment as a matter of law in favor of the insurer with regard to the issue of coverage. Having determined that the driver of the vehicle was not a “covered person” as defined in the policy, we therefore affirm the issue raised on appeal upon the authority of Henigson v. Davis, 305 So.2d 86 (Fla. 4th DCA 1974), certiorari denied, 315 So.2d 180 (Fla.1975).
As to the matter raised on cross-appeal, in Circuit Court Case No. 81-5426 CA(L) 01 I, we affirm upon the authority of National Union Fire Insurance Co. v. Lenox Liquors, Inc., 358 So.2d 533 (Fla.1977); Kings Point West, Inc. v. North River Ins. Co., 412 So.2d 379 (Fla. 2d DCA 1982); and Klaesen Bros., Inc. v. Harbor Ins. Co., 410 So.2d 611 (Fla. 4th DCA 1982).
AFFIRMED.
ANSTEAD, C.J., and GLICKSTEIN and WALDEN, JJ., concur.